COOPER, District Judge.
This cause having come up for trial, and oral and documentary evidence having been introduced, the Court, upon consideration of the pleadings, the evidence and argument of counsel, makes the following Findings of Fact:
I. Casa del Transporte, Inc., was engaged in the transportation of goods in interstate commerce. Defendant F. V. Otero was president of the corporation which acted through him during all the period covered by the complaint.
II. Casa del Transporte, Inc., hauled sugar and molasses between several centrals and San Juan, P. R., and between San Juan and Caguas and Cayey, P. R. Forty nine percent of their hauling was for Eastern Sugar Associates, a manufacturer of sugar. The defendant Casa del Transporte held itself out to be a common carrier, and in fact did, with the exception of the 49 percent for Eastern Sugar Associates, haul for other clients.
III. Defendant corporation kept adequate records of the hours worked by its employees and of the wages, both for regular time and overtime paid to its said employees.
IV. Defendant corporation has paid its employees both the minimum wage and the overtime (whenever worked) provided by the Fair Labor Standards Act, 29 U.S.C.A. § 201 et seq.
V. Defendants have no intention of violating the Fair Labor Standards Act in the *45future nor did they intentionally violate it in the past.
Conclusions of Law
1. Defendants are subject to the provisions of the Fair Labor Standards Act.
2. Defendant Casa del Transporte is not the class of carrier referred to in the wage order for the Railroad and Property Carrier Industry of Puerto Rico, of April 7, 1942.
3. The facts in this cause do not under the law entitle plaintiff to the equitable relief sought.
4. The petition for injunction should be, and hereby is, denied,